 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK AUSSIEKER,                                  2:19-cv-0365-CKD PS

12                      Plaintiff,
13           v.                                        ORDER

14    KEVIN LEE,
15                      Defendant.
16

17          This case came on for an initial scheduling conference before the undersigned on May 5,

18   2021 via Zoom. Plaintiff Mark Aussieker appeared on his own behalf, as did defendant Kevin

19   Lee. (ECF No. 41.) Case scheduling and general court expectations were discussed. The parties

20   indicated that a settlement conference before another magistrate judge would be beneficial, and

21   the undersigned agrees. Therefore, this case will be referred to Magistrate Judge Kendall J.

22   Newman to conduct a settlement conference with the parties on Friday, May 28, 2021 at

23   9:00 a.m. In the meantime, this case will be stayed pending the outcome of that settlement

24   conference.

25   ////

26   ////

27   ////

28   ////
                                                      1
 1             Accordingly, it is HEREBY ORDERED that:

 2        1. The parties shall appear for a settlement conference before Magistrate Judge Kendall J.

 3             Newman on May 28, 2021 at 9:00 a.m. The settlement conference will be conducted by

 4             remote means (Zoom). Instructions for joining the video conference will be sent closer to

 5             the hearing date;

 6                 a. The parties should be prepared to discuss the claims, defenses, and damages at

 7                      issue in this case. Failure to appear at this settlement conference may result in the

 8                      imposition of sanctions;

 9        2. No later than May 21, 2021, the parties shall (A) exchange non-confidential settlement

10             conference statements with each other, and (B) email those settlement conference

11             statements to kjnorders@caed.uscourts.gov. These statements should not be filed with the

12             court;

13                 a. If a party desires to share additional confidential information with the court, they

14                      may do so pursuant to Local Rule 270(d) and (e), by email to the same address,

15                      kjnorders@caed.uscourts.gov. These optional confidential statements also should

16                      not be filed with the court, and should not be served on the opposing party.

17                      However, any party that submits a confidential statement shall file with the court a

18                      one-page document entitled Notice of Submission of Confidential Settlement

19                      Conference Statement; and

20        3. This case is STAYED pending the outcome of the settlement conference. In the event the

21             case does not settle, the stay will automatically lift upon the conclusion of the settlement

22             conference, unless the court orders otherwise.

23   Dated: May 6, 2021
                                                          _____________________________________
24
                                                          CAROLYN K. DELANEY
25                                                        UNITED STATES MAGISTRATE JUDGE

26

27

28   19.365.auss

                                                           2
